Gilkeson, P. J.
The issues in this case are purely of fact, and having been passed upon by the court upon a full and fair hearing will not be disturbed.
“ Where a case is tried by the court, and a general finding is made in favor of the defendants, and no special findings are requested or made, the general finding includes every material fact necessary to sustain a judgment based upon such finding ; and where there is some evidence to support the general finding and judgment, they will not be disturbed.” Kirwan v. National Bank, 2 Kan. App. 687 ; quoting Mushrush v. Zarker, 48 Kan. 382.